NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 3/10/2022, in response to the nonfinal office action mailed 11/10/2021.	
Claims 1, 3, 4, 8, 9, and 11-25 are pending.  Claims 2, 5-7, and 10 have been canceled.  Claims 3, 14-19, and 21-24 are rejoined herein.  
Claims 1, 3, 4, 8, 9, and 11-25 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 14-19, and 21-24 are rejoined herein.  
Because all of the species have been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 6/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Specification- withdrawn
The objection to the disclosure is withdrawn in view the amendment filed 3/10/2022.

Claim Objections- withdrawn
the objection of claims 8-13, 20, and 25 is withdrawn in view the amendment filed  3/10/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 3/10/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 4-6, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Djupesland (U.S. 2014/0073562), as evidenced by Metyrosine (ChemSpider, accessed 11/6/2021 at URL chemspider.com/Chemical-Structure.3013.html), is withdrawn in view the amendment filed 3/10/2022.


Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1, 2, 4-6, and 8-13 under 35 U.S.C. 103 as being unpatentable over Searcy (Military Medicine 177(6):649-654 (2012)) and McDevitt et al. (U.S. 2012/0322682); in view of Pozuelo (U.S. 4,165,382); and Pozuelo (U.S. 2001/0047010; “Pozuelo II”), as evidenced by Metyrosine (ChemSpider, accessed 11/6/2021 at URL chemspider.com/Chemical-Structure.3013.html), is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, 8-13, 20 and 25 under 35 U.S.C. 103 as being unpatentable over Searcy (Military Medicine 177(6):649-654 (2012)), McDevitt et al. (U.S. 2012/0322682); Pozuelo (U.S. 4,165,382); Pozuelo (U.S. 2001/0047010; “Pozuelo II”), as evidenced by Metyrosine (ChemSpider, accessed 11/6/2021 at URL chemspider.com/Chemical-Structure.3013.html), as applied to claims 1, 2, 4-6, and 8-13 above, and further in view of Andrisano et al. (International Clinical Psychopharmacology 28:33-45 (2013)), is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, and 8-13 under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 20150216827) and Maddox et al. (J Autism Dev Disord 45:3949–3960 (2015)), is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, 8-13, 20 and 25 under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 20150216827) and Maddox et al. (J Autism Dev Disord 45:3949–3960 (2015)), as applied to claims 1, 2, 4-6, and 8-13 above, and further in view of Andrisano et al. (International Clinical Psychopharmacology 28:33-45 (2013)), is withdrawn in view the amendment filed 3/10/2022.
Double Patenting- withdrawn
The rejection of claims 1, 2, 4-6, and 8-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-12, 21, and 23-29 of U.S. Patent No. 9,308,188 (hereinafter the ‘188 patent), is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, and 8-13 on the ground of nonstatutory double patenting as being unpatentable over claims 12-27 of U.S. Patent No. 10,813,901 (hereinafter the ‘901 patent) is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, 8-13, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,836 (hereinafter the ‘836 patent), is withdrawn in view the amendment filed 3/10/2022.
The rejection of claims 1, 2, 4-6, 8-13, 20, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,836 (hereinafter “the ‘836 patent”), in view of Andrisano et al. (International Clinical Psychopharmacology 28:33-45 (2013)), is withdrawn in view the amendment filed 3/10/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuqi Li on 4/27/2022.
The claims have been amended as follows: 

3. (Currently amended) The method of claim 1[[2]], for the treatment of obsessive-compulsive disorder.

8. (Currently amended) The method of claim 1, wherein said tyrosine hydroxylase inhibitor is selected from the group consisting of methyl (2R)-2-amino-3-(2-chloro-4 hydroxyphenyl) propanoate, D-tyrosine ethyl ester hydrochloride, methyl (2R)-2-amino-3-(2,6-dichloro-3,4-dimethoxyphenyl) propanoate, H-D-tyrosine(tBu)-allyl ester hydrochloride, methyl (2R)-2-amino-3-(3-chloro-4,5-dimethoxyphenyl) propanoate, methyl (2R)-2-amino-3-(2-chloro-3-hydroxy-4-methoxyphenyl) propanoate, methyl (2R)-2-amino-3-(4-[(2-chloro-6-fluorophenyl) methoxy] phenyl) propanoate, methyl (2R)-2-amino-3-(2-chloro-3,4-dimethoxyphenyl) propanoate, methyl (2R)-2-amino-3-(3-chloro-5-fluoro-4-hydroxyphenyl) propanoate, diethyl 2-(acetylamino)-2-(4-[(2-chloro-6-fluorobenzyl) oxy]) benzyl malonate, methyl (2R)-2-amino-3-(3-chloro-4-methoxyphenyl) propanoate, methyl (2R)-2-amino-3-(3-chloro-4-hydroxy-5-methoxyphenyl) propanoate, methyl (2R)-2-amino-3-(2,6-dichloro-3-hydroxy-4-methoxyphenyl) propanoate, methyl (2R)-2-amino-3-(3-chloro-4-hydroxyphenyl) propanoate, H-DL-tyrosine methyl ester hydrochloride, H-3,5-diiodo-tyrosine methyl ester hydrochloride, H-D-3,5-diiodo-tyrosine methyl ester hydrochloride, H-D-tyrosine methyl ester hydrochloride, methyl D-tyrosinate hydrochloride, (2R)-2-amino-3-(4-hydroxyphenyl) propionic acid, (2R)-2-amino-3-(4-hydroxyphenyl) methyl ester hydrochloride, methyl (2R)-2-amino-3-(4-hydroxyphenyl) propanoate hydrochloride, methyl (2R)-2-azanyl-3-(4-hydroxyphenyl) propanoate hydrochloride, 3-chloro-L-tyrosine, 3-nitro-L-tyrosine, 3-nitro-L-tyrosine ethyl ester hydrochloride, DL-m-tyrosine, DL-o-tyrosine, Boc-tyrosine (3,5-12)-OSu, Fmoc-tyrosine(3-NO2)-OH, α-methyl-L-tyrosine, α-methyl-D-tyrosine, α-methyl-DL-tyrosine, C1-C12 alkyl ester salts of α-methyl-DL-tyrosine and[[or]] α-methyl-DL-tyrosine methyl ester hydrochloride.

11. (Currently amended) The method of claim 1, wherein the method comprises administering 100-1200 mg of the tyrosine hydroxylase inhibitor the method comprises administering 200-900 mg of the tyrosine hydroxylase inhibitor the method comprises administering the tyrosine hydroxylase inhibitor , further comprising administering an effective amount of gamma aminobutyric acid.
15. (Currently amended)  The method of claim 1, further comprising administering an effective amount of serotonin or melatonin, or a pharmaceutically acceptable salt thereof.16. (Currently amended) The method of claim 1, further comprising administering an effective amount of vasopressin or a vasopressin analog.17. (Currently amended) The method of claim 16, wherein the vasopressin analog is selected from the group consisting of desmopressin, felypressin, ornipressin, selepressin, and[[or]] terlipressin.18. (Currently amended) The method of claim 1, further comprising administering an effective amount of a compound that affects neurotransmission.19. (Currently amended) The method of claim 18, wherein the compound that affects neurotransmission is selected from the group consisting of i) a psychotropic drug; ii)[[,]] a neurotransmitter reuptake inhibitor; iii)[[,]]  a compound that stimulates glutaminergic transmission; and iv)
21. (Currently amended) The method of claim 20, wherein the beta-adrenergic agonist is selected from the group consisting of albuterol, levalbuterol, fenoterol, formoterol, isoproterenol, metaproterenol, salmeterol, terbutaline, clenbuterol, isoetarine, pirbuterol, procaterol, ritodrine, [[or]] epinephrine, and[[or]] a pharmaceutically acceptable salt thereof.22. (Currently amended) The method of claim 20, wherein the psychopharmacologic drug is selected from the group consisting of aripiprazole, pimavanserin, olanzapine, asenapine, clozapine, quetiapine, risperidone, lurasidone, cariprazine, paliperidone, brexpiprazole, iloperidone, ziprasidone, [[or]] balovaptan, and[[or]] a pharmaceutically acceptable salt thereof.23. (Currently amended) The method of claim 20, wherein the anti-anxiety drug is selected from the group consisting of a barbiturate, carbamate, antihistamine, opioid benzodiazepine blocker antidepressant antidepressant inhibitor (MAOS), inhibitor (SNRI) tranquilizer anticonvulsant and[[or]] alpha blocker 
24. (Currently amended) The method of claim 23, wherein the anti-anxiety drug is selected from the group consisting of hydroxyzine, chlorpheniramine, diphenhydramine, hydrocodone, fentanyl, buprenorphine, alprazolam, clonazepam, diazepam, lorazepam, oxazepam, chlordiazepoxide propranolol, atenolol, imipramine, desipramine, nortriptyline, amitriptyline, doxepin, clomipramine, mirtazapine, trazodone, phenelzine, tranylcypromine, isocarboxazid, moclobemide, escitalopram, citalopram, venlafaxine, duloxetine, buspirone, valproate, pregabalin, gabapentin, bupropion, prazosin, and[[or]] a pharmaceutically acceptable salt thereof.25. (Currently amended) The method of claim 20, wherein the antidepressant is selected from the group consisting of fluoxetine, sertraline, citalopram, escitalopram, fluvoxamine, paroxetine, and[[or]] a pharmaceutically acceptable salt thereof.

Claims 1, 4, 9, and 20 are allowed as set forth in the amendment filed 3/10/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method of treating an obsessive-compulsive disorder or social anxiety disorder in a subject in need thereof, comprising orally administering to the subject an effective amount of a tyrosine hydroxylase inhibitor is free the prior art.
The closest prior to the instant claims is Djupesland (U.S. 2014/0073562- previously cited).
Djupesland teach a method of treating a condition or disorder, preferably a neurological condition or disorder, comprising the step of delivering a substance, preferably comprising oxytocin, non-peptide agonists thereof and antagonists thereof, preferably as one of a liquid, as a suspension or solution, or a powder, to the nasal airway of a subject, preferably the posterior region of the nasal airway, and preferably the upper posterior, olfactory region of the nasal airway which includes the olfactory bulb and the trigeminal nerve (claim 33).  Claim 52 of Djupesland recites the method of any of claims 33 to 41, wherein the active ingredient comprises metyrosine (Demser) or its analogues or derivatives.  Claim 59 of Djupesland recites the method of any of claims 33 to 58, providing for the treatment of neurological diseases and conditions, including: neurodegenerative diseases and conditions, including psychosis and post-traumatic stress disorder (PTSD).
However, the reference does not teach or suggest oral administration of the tyrosine hydroxylase inhibitor for treatment of an obsessive-compulsive disorder or social anxiety disorder.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 8, 9, and 11-25 are allowed.  Claims 1, 4, 9, and 20 are allowed as set forth in the amendment filed 3/10/2022.  Claims 3, 8, 11-19, and 21-25 are allowed as set forth herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654